DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to application 17/173,316 filed on 2/11/2021.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative Scott Dobson on August 25, 2022.

Claims
Please replace claims as following: 
Claim 19 (Currently Amended) A computer program product for managing a plurality of containers isolating corresponding application environments from one or more shared operating systems, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable by a computing system to cause the computing system to perform a method comprising:
	intercepting access commands submitted by the plurality of containers for accessing private data thereof, wherein the plurality of containers have filesystems thereof comprising corresponding image layers mounted in read-only mode each storing a selected one of one or more software images and corresponding working layers mounted in read-write mode each for storing the private data of the container comprising any updates of the software image thereof;
	determining one or more relevant groups among one or more candidate groups each comprising private data in common among the plurality of the containers, the one or more candidate groups being determined according to the access commands and the one or more relevant groups being determined according to one or more relevance policies;
	consolidating the private data of the one or more relevant groups into corresponding shared data, the consolidating including deleting the private data from working layers of one or more containers in the first relevant group; and
	accessing the corresponding shared data in response to the access commands for the private data of the one or more relevant groups.

Claim 20 (Currently Amended) A system for managing a plurality of containers isolating corresponding application environments from one or more shared operating systems, wherein the system comprises:
a circuitry for intercepting access commands submitted by the plurality of containers for accessing private data thereof, wherein the plurality of containers have filesystems thereof comprising corresponding image layers mounted in read-only mode each storing a selected one of one or more software images and corresponding working layers mounted in read-write mode each for storing the private data of the container comprising any updates of the software image thereof;
	a circuitry for determining one or more relevant groups among one or more candidate groups each comprising private data in common among the plurality of the containers, the one or more candidate groups being determined according to the access commands and the one or more relevant groups being determined according to one or more relevance policies;
	a circuitry for consolidating the private data of the one or more relevant groups into corresponding shared data, the consolidating including deleting the private data from working layers of one or more containers in the first relevant group; and
a circuitry for	accessing the corresponding shared data in response to the access commands for the private data of the one or more relevant groups.







Terminal Disclaimer
The terminal disclaimer filed on 8/26/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,956,593 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
Regarding Claim 19, the examiner notes “a computer readable storage medium” is to be statutory based on specification [0095]: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable}, or electrical signals transmitted through a wire”. Therefore Claim 19 is statutory under 35 U.S.C. 101,

Examiner's Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a solution is proposed for managing containers isolating corresponding application environments from one or more shared operating systems in a computing system. One or more relevant groups are determined among one or more candidate groups (each comprising private data in common among a plurality of the containers); the candidate groups are determined according to corresponding access commands submitted by the containers and the relevant groups are determined according to one or more relevance policies. The private data of the relevant groups are consolidated into corresponding shared data. 
The closest prior art, as previously recited, are Van De Ven et al. (US 2013/0159596 A1), Joshi et al. (US 2013/0198459 A1) and Purtell, II et al. (US 2010/0281083 A1); in which Van De Ven discloses Techniques for memory de-duplication in a virtual system are described. An apparatus may comprise a first processor circuit coupled to a second processor circuit. A memory unit may be coupled to the first processor circuit and the second processor circuit, the memory unit to store private memory pages and shared memory pages for multiple virtual machines. A memory management application may be operative on the first processor circuit and the second processor circuit in a shared manner to perform memory de-duplication operations on the private memory pages stored in the memory unit to form shared memory pages. The memory management application may perform sequential memory de-duplication operations on the first processor circuit, and parallel memory de-duplication operations on the second processor circuit; and in which Joshi teaches A de-duplication is configured to cache data for access by a plurality of different storage clients, such as virtual machines. A virtual machine may comprise a virtual machine de-duplication module configured to identify data for admission into the de-duplication cache. Data admitted into the de-duplication cache may be accessible by two or more storage clients. Metadata pertaining to the contents of the de-duplication cache may be persisted and/or transferred with respective storage clients such that the storage clients may access the contents of the de-duplication cache after rebooting, being power cycled, and/or being transferred between hosts; and in which Purtell, II teaches obtaining a policy for the filesystem and separates the filesystem into a set of layers based on the policy. Next, the system processes input/output (I/O) operations to the filesystem by directing each of the I/O operations to one of the layers based on the policy. Finally, the system periodically maintains the layers using a master image of the filesystem.

However, Van De Ven et al. (US 2013/0159596 A1), Joshi et al. (US 2013/0198459 A1) and Purtell, II et al. (US 2010/0281083 A1); neither teaches or nor suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1 and similarly Claim 19 and Claim 20. For example, none of the cited prior art teaches or suggest the combination of elements comprising, for Claim 1 and similarly Claims 19 and 20:   intercepting, by the computing system, access commands submitted by the plurality of containers for accessing private data thereof, wherein the plurality of containers have filesystems thereof comprising corresponding image layers mounted in read-only mode each storing a selected one of one or more software images and corresponding working layers mounted in read-write mode each for storing the private data of the container comprising any updates of the software image thereof; determining, by the computing system, one or more relevant groups among one or more candidate groups each comprising private data in common among the plurality of the containers, the one or more candidate groups being determined according to the access commands and the one or more relevant groups being determined according to one or more relevance policies; consolidating, by the computing system, the private data of the one or more relevant groups into corresponding shared data, the consolidating including deleting the private data from working layers of one or more containers in the first relevant group; and accessing, by the computing system, the corresponding shared data in response to the access commands for the private data of the one or more relevant groups.

Therefore, the claims are allowable over the cited prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439